DETAILED ACTION
Remarks
This final office action is in response to the amendments filled on 02/28/2022. 
Claims 1, 3, 8, 10 and 15 are amended. 
Claims 1-16 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0291277 (“Oleynik”).
Regarding claim 1, Oleynik discloses a method comprising: 
during execution of any action of a plurality of actions by an autonomous system (see [0418], where “The robotic kitchen 48 typically operates autonomously with a pair of robotic arms and hands”; see also [0584], where “the robotic cooking system begins the execution of  in real time according to sensory curves and cooking parameter data provided in the recipe script data files.”; cooking process include plurality of actions e.g. see fig 133A, where plurality of steps of a robot making sushi are shown. see also [0445]): 
(a) determining a given action of the plurality of actions to modify based on user input received (see fig 44, block 1456, modify the food preparation process by adjusting one or more parameters. See also [0451], where “in the case of the non-standardized kitchen, the chances are very high that the system will have to modify and adapt the actual recipe itself and its execution, via a recipe script modification module 204, to suit the available tools/appliances 192 which differ from those in the chef studio 44 or the measured deviations from the recipe script (meat cooking too slowly, hot-spots in pot burning the roux, etc.).”; see also [0446], where “The data is acquired and filtered 152, including possible human user input 148 (e.g., chef, touch-screen and voice input), after which a multitude of (parallel) software processes utilize the temporal and spatial data to generate the data that is used to populate the machine-specific recipe-creation process.”; see also [0041], where “mini-manipulations may be composed into larger units to perform end-to-end tasks, such as preparing a meal, or cleaning up a room.”; see also [0569], where “the robotic food preparation engine 56 is configured to modify the food preparation process by adjusting one or more parameters for that particular food dish processing step based on the raw and processed sensory input data.”; given action is interpreted as food preparation process by adjusting one or more parameters.); and 
(b) modifying the given action of the plurality of actions based on the user input (see [0033], where “a robotic kitchen comprises a robotic assistant system with arms and a kitchen ; and 
executing, by the autonomous system, the plurality of actions modified based on the user input (see fig 43, block 1548, robotic apparatus executes the robotic instructions of the converted recipe file with a combination of one or more minimanipulations and action primitives; see [0568], where “At step 1448, the robotic apparatus 75 executes the robotic instructions of the converted recipe file with a combination of one or more mini-manipulations and action primitives, thereby resulting in the robotic apparatus 75 in the robotic standardized kitchen preparing the food dish with the same result or substantially the same result as if the chef 49 had prepared the food dish himself or herself.”).

However, two other embodiments (robotic human nursing care system and robotic painting system) of Oleynik discloses user input can be added while robot is operating/executing an action. Citation and explanation of both embodiments are given below.
Robotic human nursing system embodiment (see fig 70B) of Oleynik discloses a method wherein user input can be added while robot is operating/executing an action (see [0610], where “In step 2564, the robot carries out particular tasks and activities based on engagement with the user using voice and facial recognition commands and cues, responses or behaviors of the user,… The robot continually checks in step 2566 for any open or remaining task and always remains ready to react to any user input from step 2522.”; see also fig 70B, where user input is added while robot is providing service (which is during execution of the given task). Adding another service to the ongoing service/operation can be interpreted as modifying the given action by adding user input.).
Also robotic painting system embodiment (see fig 67B) of Oleynik discloses a method wherein user input can be added while robot is operating/executing an action (see [0604], where “the robotic painting engine performs a check-up step 2469 to verify the proper setup; should it detect an error through step 2470, the system engine will send an error alert 2472 to the user and prompt the user to re-check the setup and correct any detected deficiencies. If the check passes with no errors detected, the setup will be confirmed by the engine in step 2471, user input e.g. re-check the setup and correct deficiencies is given during the execution of an action e.g. painting. Correcting deficiencies is interpreted as modifying the initial action/setup.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Oleynik to incorporate the user input while robot is operating/executing an action for managing the robot based on real-time situation and generating movement command more accurately.
Regarding claim 2, Oleynik further discloses a method, wherein modifying the given action includes one or more of: determining a new action as the given action, modifying a quantity of material associated with the given action, removing the given action from the plurality of actions, changing a type of material associated with a given action, and repeating a previous action of the plurality of actions (see fig 44, block 1456. See also [0569], where “If there is a difference, the robotic food preparation engine 56 is configured to modify the food preparation process by adjusting one or more parameters for that particular food dish processing step based on the raw and processed sensory input data… Upon successful conclusion of the adaptation process 1456, the food preparation process 1458 resumes as modified food preparation process is determining new action.).
Regarding claim 3, Oleynik further discloses a method, wherein modifying the given action includes calculating one or more transition actions to align the autonomous system with a pose to the plurality of actions having the modified action (see [0063], where “FIG. 81 depicts a dual-arm torso humanoid robot system 3120 as a set of manipulation function phases associated with any manipulation activity, regardless of the task to be accomplished, for MM library manipulation-phase combinations and transitions for task-specific action-sequences 3120.”; see also [0664], where “a high-level minimanipulation (MM) can be thought of as a transition between various phases of any manipulation,”; see also [0672], where “The motion-sequence is then broken down in 3165-2 into associated actions of several physical elements (fingers and limbs/joints) shown in FIG. 109 with a set of transitions between multiple manipulation phases for one or more arm(s) and torso (such as controlling the fingers to grasp the knife, orienting it properly, translating arms and hands to line up the knife for the cut, controlling contact and associated forces during cutting along a cut-plane, re-setting the knife to the beginning of the cut along a free-space trajectory and then repeating the contact/force-control/trajectory-following process of cutting the food-item indexed for achieving a different slice width/angle). The parameters associated with each portion of the manipulation-phase are then extracted and assigned numerical values in 3165-3, and associated with a particular action-primitive offered by 3165-5 with mnemonic descriptors such as 'grab', 'align utensil', 'cut', 'index-over', etc.”; see also [0851-852]).
Regarding claim 4, Oleynik further discloses a method, wherein the user input is at least one of speech, a gesture as detected by a camera, and using a control (see [0446], where “The data is acquired and filtered 152, including possible human user input 148 (e.g., chef, touch-screen and voice input), after which a multitude of (parallel) software processes utilize the temporal and spatial data to generate the data that is used to populate the machine-specific recipe-creation process.”; see also [1017], where “the Central Processor includes human-machine interface elements such as recognition of voice commands, gestures, interfaces with user input/output devices (keyboard, touchscreen, etc.)”; see also [0685], fig 5A, block 144, 146, 148 and fig 70A, block 2552, 2561.).
Regarding claim 5, Oleynik further discloses a method, wherein the plurality of actions is a sequence of ordered actions (see [0121], where “FIG. 8D depicts a sequence diagram illustrating the process of food preparation that requires a sequence of steps that are referred to as stages in accordance with the present disclosure;”; see also [0355], where “Abstraction Recipe-refers to a representation of a chefs recipe, which a human knows as represented by the use of certain ingredients, in certain sequences, prepared and combined through a sequence of processes and methods, as well as skills of the human chef.”).
Regarding claim 8, Oleynik further discloses a system comprising: 
a processor (see fig 3, block 16, computer and 84, kitchen processor); and 
a memory with computer code instructions stored thereon (see fig 3, block 52, memory for storing software recipe files), the processor and the memory, with the computer code instructions (see fig 160, where a block diagram illustrating an example of a computer device on which computer-executable instructions perform the robotic methodologies are , being configured to cause the system to: 
during execution of any action of a plurality of actions by an autonomous system (see [0418], where “The robotic kitchen 48 typically operates autonomously with a pair of robotic arms and hands”; see also [0584], where “the robotic cooking system begins the execution of the cooking process 1980 in real time according to sensory curves and cooking parameter data provided in the recipe script data files.”; cooking process include plurality of actions e.g. see fig 133A, where plurality of steps of a robot making sushi are shown. see also [0445]): 
(a) determine a given action of the plurality of actions to modify based on user input received (see fig 44, block 1456, modify the food preparation process by adjusting one or more parameters. See also [0451], where “in the case of the non-standardized kitchen, the chances are very high that the system will have to modify and adapt the actual recipe itself and its execution, via a recipe script modification module 204, to suit the available tools/appliances 192 which differ from those in the chef studio 44 or the measured deviations from the recipe script (meat cooking too slowly, hot-spots in pot burning the roux, etc.).”; see also [0446], where “The data is acquired and filtered 152, including possible human user input 148 (e.g., chef, touch-screen and voice input), after which a multitude of (parallel) software processes utilize the temporal and spatial data to generate the data that is used to populate the machine-specific recipe-creation process.”; see also [0041], where “mini-manipulations may be composed into larger units to perform end-to-end tasks, such as preparing a meal, or cleaning up a room.”; see also [0569], where “the robotic  is configured to modify the food preparation process by adjusting one or more parameters for that particular food dish processing step based on the raw and processed sensory input data.”; given action is interpreted as food preparation process by adjusting one or more parameters.); 
(b) modify the given action of the plurality of actions based on user input (see [0033], where “a robotic kitchen comprises a robotic assistant system with arms and a kitchen apparatus in which the robotic assistant system moves around the kitchen apparatus to prepare a food dish by emulating a chef's precise cooking movements, including possible real-time modifications/adaptations to the preparation process defined in the recipe-script.”; see also [0685], where “Simple user input and other pre-determined action-primitive descriptors can be added at any level to more generically describe a particular motion-sequence”; see also [0451], where “However, in the case of the non-standardized kitchen, the chances are very high that the system will have to modify and adapt the actual recipe itself and its execution, via a recipe script modification module 204, to suit the available tools/appliances 192 which differ from those in the chef studio 44 or the measured deviations from the recipe script (meat cooking too slowly, hot-spots in pot burning the roux, etc.).”; see also [0547], where “The processed data is further analyzed by the computer system to allow the controller of the standardized robotic kitchen to adjust robotic arm and hand trajectories and minimanipulations, by modifying the control signals defined by the robotic script.”; see also [0052], [0462], [0507] and [0569]); and 
execute, by the autonomous system, the plurality of actions modified based on the user input (see fig 43, block 1548, robotic apparatus executes the robotic instructions of the .
Robotic kitchen embodiment of Oleynik discloses a method wherein user input can be added at any level of motion/movement sequence (see citation above and [0685]). Robotic kitchen embodiment of Oleynik does not explicitly discloses if the user input can be added while the robot is operating/executing an action. 
However, two other embodiments (robotic human nursing care system and robotic painting system) of Oleynik discloses user input can be added while robot is operating/executing an action. Citation and explanation of both embodiments are given below.
Robotic human nursing system embodiment (see fig 70B) of Oleynik discloses a method wherein user input can be added while robot is operating/executing an action (see [0610], where “In step 2564, the robot carries out particular tasks and activities based on engagement with the user using voice and facial recognition commands and cues, responses or behaviors of the user,… The robot continually checks in step 2566 for any open or remaining task and always remains ready to react to any user input from step 2522.”; see also fig 70B, where user input is added while robot is providing service (which is during execution of the given task). Adding another service to the ongoing service/operation can be interpreted as modifying the given action by adding user input.).
user input can be added while robot is operating/executing an action (see [0604], where “the robotic painting engine performs a check-up step 2469 to verify the proper setup; should it detect an error through step 2470, the system engine will send an error alert 2472 to the user and prompt the user to re-check the setup and correct any detected deficiencies. If the check passes with no errors detected, the setup will be confirmed by the engine in step 2471, allowing it to prompt the user in step 2473 to set the starting point and power on the replication and visual feedback and control systems. In step 2474, the robotic arm(s) will execute the steps specified in the painting execution program file, including movements, usage of tools and equipment at an identical pace as specified by the painting program execution files. A visual feedback step 2475 monitors the execution of the painting replication process against the controlled parameter data that define a successful execution of the painting process and its outcomes.”; user input e.g. re-check the setup and correct deficiencies is given during the execution of an action e.g. painting. Correcting deficiencies is interpreted as modifying the initial action/setup.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Oleynik to incorporate the user input while robot is operating/executing an action for managing the robot based on real-time situation and generating movement command more accurately.
Regarding claim 9, Oleynik further discloses a system, wherein modifying the given action includes one or more of: determining a new action as the given action, modifying a quantity of material associated with the given action, removing the given action from the plurality of actions, changing a type of material associated with a given action, and repeating a previous action of the plurality of actions (see fig 44, block 1456. See also [0569], where “If there is a difference, the robotic food preparation engine 56 is configured to modify the food preparation process by adjusting one or more parameters for that particular food dish processing step based on the raw and processed sensory input data… Upon successful conclusion of the adaptation process 1456, the food preparation process 1458 resumes as specified in the recipe script sequence.”; modified food preparation process is determining new action.).
Regarding claim 10, Oleynik further discloses a system, wherein modifying the given action further includes calculating one or more transition actions to align the autonomous system with a pose to the plurality of actions having the modified action (see [0063], where “FIG. 81 depicts a dual-arm torso humanoid robot system 3120 as a set of manipulation function phases associated with any manipulation activity, regardless of the task to be accomplished, for MM library manipulation-phase combinations and transitions for task-specific action-sequences 3120.”; see also [0664], where “a high-level minimanipulation (MM) can be thought of as a transition between various phases of any manipulation,”; see also [0672], where “The motion-sequence is then broken down in 3165-2 into associated actions of several physical elements (fingers and limbs/joints) shown in FIG. 109 with a set of transitions between multiple manipulation phases for one or more arm(s) and torso (such as controlling the fingers to grasp the knife, orienting it properly, translating arms and hands to line up the knife for the cut, controlling contact and associated forces during cutting along a cut-plane, re-setting the knife to the beginning of the cut along a free-space trajectory and then repeating .
Regarding claim 11, Oleynik further discloses a system, wherein the user input is at least one of speech, a gesture, and using a control (see [0446], where “The data is acquired and filtered 152, including possible human user input 148 (e.g., chef, touch-screen and voice input), after which a multitude of (parallel) software processes utilize the temporal and spatial data to generate the data that is used to populate the machine-specific recipe-creation process.”; see also [1017], where “the Central Processor includes human-machine interface elements such as recognition of voice commands, gestures, interfaces with user input/output devices (keyboard, touchscreen, etc.)”; see also [0685], fig 5A, block 144, 146, 148 and fig 70A, block 2552, 2561.).
Regarding claim 12, Oleynik further discloses a system, wherein the plurality of actions is a sequence of ordered actions (see [0121], where “FIG. 8D depicts a sequence diagram illustrating the process of food preparation that requires a sequence of steps that are referred to as stages in accordance with the present disclosure;”; see also [0355], where “Abstraction Recipe-refers to a representation of a chefs recipe, which a human knows as represented by the use of certain ingredients, in certain sequences, prepared and combined through a sequence of processes and methods, as well as skills of the human chef.”).

Claim(s) 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0291277 (“Oleynik”), as applied to claim 1 and 8 above, and further in view of US 2015/0277430 (“Linnell”). 
Regarding claim 6, Oleynik further discloses a method, comprising notifying the user with information regarding the given action (see fig 160, 34 video display; see also [0059], where “In some embodiments, the storage unit comprises a display screen fixed on external surface of the storage, configured to display images and videos of the one or more objects and one or more interactions performed on each of the one or more objects, in real-time.”; see also [0817], where “An example minimanipulation includes five FAPs with one to three APSBs is displayed in FIG. 178, which instructs the robot to do the following:”; see also [0927], where “These interfaces can be screens or displays that, in addition to being configured to receive inputs via touches or contacts, can also display or output information.”; displaying the images of interactions real-time.).
Oleynik does not explicitly disclose a method, wherein displaying the modified given action. 
However, Linnell discloses a robot control system that include sequence of robot operations, wherein displaying the modified given action (See fig 9, block 906 and 908. see also [0131], where “As shown by block 908 of FIG. 9, method 900 may further involve receiving a touch input on the display screen indicating a modification to one or more of the preplanned sequences of robot operations. The modification could be any of the types of modifications to sequences of robot operations described previously with respect to FIG. 7. For example, a robot 
Because both Oleynik and Linnell are in the same field of endeavor of robot control system by generating movement instructions. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Oleynik to incorporate the teachings of Linnell by including the above feature, displaying the modified given action, for avoiding collision and ambiguity during actions (movement) by updating the movement based on the surrounding situation.
Regarding claim 7, Oleynik further discloses a method, wherein, the given action of the plurality of actions has been previously executed by the autonomous system (see [0451], where “In one embodiment of the standardized kitchen, raw data is typically played back through an execution module 188 using chef-studio type equipment, and the only adjustments that are expected are adaptations 202 in the execution of the script (repeat a certain step, go back to a certain step, slow down the execution, etc.) as there is a one-to-one correspondence between taught and played-back data-sets.”); and comprising: 
generating at least one modified action to (see [0451], where “However, in the case of the non-standardized kitchen, the chances are very high that the system will have to modify and adapt the actual recipe itself and its execution, via a recipe script modification module 204, to suit the available tools/appliances 192 which differ from those in the chef studio 44 or the measured deviations from the recipe script (meat cooking too slowly, hot-spots in pot burning the roux, etc.).”; see also [0547], where “The Modifying the previously executed given action (e.g. modifying the action that was performed in standard kitchen for non-standard kitchen).).
Oleynik does not explicitly disclose a method, wherein the previously given action is being undone. 
However, Linnell further discloses a robot control system that include sequence of robot operations, wherein the previously given action is being undone/reversed (see [0111], where “In further examples, a rewind command may also cause robot actors to execute tool actions in order to reverse certain previously executed tool actions.”; see also [0011], where “FIG. 2B shows a view of a robot with an attached gripper, according to an example embodiment.”).
Because both Oleynik and Linnell are in the same field of endeavor of robot control system by generating movement instructions. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Oleynik to incorporate the teachings of Linnell by including the above feature, the previously given action is being undone/reversed, for avoiding collision during actions (movement) by overriding the action command based on the surrounding situation.
Regarding claim 13, Oleynik further discloses a system, wherein the computer code causes the processor to: notify the user with information regarding the given action  (see fig 160, 34 video display; see also [0059], where “In some embodiments, the  displaying the images of interactions real-time.).
Oleynik does not explicitly disclose a method, wherein displaying the modified given action. 
However, Linnell further discloses a robot control system that include sequence of robot operations, wherein displaying the modified given action (See fig 9, block 906 and 908. see also [0131], where “As shown by block 908 of FIG. 9, method 900 may further involve receiving a touch input on the display screen indicating a modification to one or more of the preplanned sequences of robot operations. The modification could be any of the types of modifications to sequences of robot operations described previously with respect to FIG. 7. For example, a robot parameter or tool parameter may be overridden, a rate of execution may be modified, one or more robot operations within a sequence may be skipped, or a tool change operation may be commanded.”; see also [0105] and fig 7, block 706.).
Because both Oleynik and Linnell are in the same field of endeavor of robot control system by generating movement instructions. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have  displaying the modified given action, for avoiding collision and ambiguity during actions (movement) by updating the movement based on the surrounding situation.
Regarding claim 14, Oleynik further discloses a system, wherein the given action of the plurality of actions has been previously executed by the autonomous system (see [0451], where “In one embodiment of the standardized kitchen, raw data is typically played back through an execution module 188 using chef-studio type equipment, and the only adjustments that are expected are adaptations 202 in the execution of the script (repeat a certain step, go back to a certain step, slow down the execution, etc.) as there is a one-to-one correspondence between taught and played-back data-sets.”); and 
wherein the computer code is configured to generate at least one modified action to  (see [0451], where “However, in the case of the non-standardized kitchen, the chances are very high that the system will have to modify and adapt the actual recipe itself and its execution, via a recipe script modification module 204, to suit the available tools/appliances 192 which differ from those in the chef studio 44 or the measured deviations from the recipe script (meat cooking too slowly, hot-spots in pot burning the roux, etc.).”; see also [0547], where “The processed data is further analyzed by the computer system to allow the controller of the standardized robotic kitchen to adjust robotic arm and hand trajectories and minimanipulations, by modifying the control signals defined by the robotic script.”; see also fig 10, block 572 and [0569]. Modifying the previously executed given action (e.g. modifying the action that was performed in standard kitchen for non-standard kitchen).).
 the previously given action is being undone. 
However, Linnell further discloses a robot control system that include sequence of robot operations, wherein the previously given action is being undone/reversed (see [0111], where “In further examples, a rewind command may also cause robot actors to execute tool actions in order to reverse certain previously executed tool actions.”; see also [0011], where “FIG. 2B shows a view of a robot with an attached gripper, according to an example embodiment.”).
Because both Oleynik and Linnell are in the same field of endeavor of robot control system by generating movement instructions. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Oleynik to incorporate the teachings of Linnell by including the above feature, the previously given action is being undone/reversed, for avoiding collision during actions (movement) by overriding the action command based on the surrounding situation.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 11,116,593 (“Hashimoto”) discloses a system that correct (modify) the operation of the robot based on the instruction inputted by an operator during the automatic operation.
US 2020/0070355 (“Neumann”) discloses a robot system that is configured to alter the operation based on user input without stopping the ongoing operation.
Response to Arguments
Applicant’s arguments filled on 2/28/2022, with respect to claims 1-14, have been considered but they are not persuasive. 
The Applicant contends that:
“The Office indeed states that Oleynik does not explicitly disclose whether user input can be added while the robot is executing an action ("during...execution of an action...by an autonomous system), but states that a separate embodiment discloses continually checking "for any open or remaining task and...remains ready to react to any user input" in reference to Oleynik's Fig 70B. However, upon close inspection, this embodiment of Oleynik does not disclose user input being added "during the execution of [the] actions" because of the method described in the flow diagram of Oleynik's Fig. 70B. Fig. 70B discloses that after power on, the robot receives a user's voice commands (2563 and 2564) and directly executes the command in the next step (2565). Subsequent to execution, in step 2566, Oleynik's method determines whether there is another command, and if so, monitors the user's medical condition, and then restarts the process if there is no elevated risk by returning to step 2562, which is a restart of the system (2566, 2568, 2570). However, Oleynik does not disclose interrupting or modifying its step 2565.” 
The Examiner disagrees:
Kitchen chef embodiment of Oleynik discloses a method wherein an autonomous robot is executing plurality of actions and those actions are modified based on user input (see citation above). Kitchen chef embodiment of Oleynik also discloses human input can be added at any level, see [0685], where “Simple user input and other pre-determined action-primitive descriptors can be added at any level to more generically describe a particular motion-sequence and to allow it to be made generic for future use, or task-specific for a particular application.”; at any level can be interpreted as adding user input during the execution of the given action.
The robotic human nursing care embodiment of Oleynik was used on last OC to teach adding user input during the execution of the given task (see fig 70A-B and [0610]). The user input is added while robot is providing service (which is during execution of the given task). Adding another service to the ongoing service/operation can also be interpreted as modifying the given action by adding user input.
The robot painting embodiment of Oleynik explicitly discloses that user input is added during the execution (in between) of the given action (e.g. painting) and the any deficiency is corrected/modified based on user input during the execution of the given action, see at least [0604].
So, three different embodiments (kitchen chef robot, human nursing care robot and painting robot) of Oleynik teaches to add user input and modify the given action based on user input. Three different interpretations are given above.
Some other references that teaches modifying robot action by user input while robot is on operation are also added on the examiner note section.
Allowable Subject Matter
Claims 15 and 16 are allowed.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/S.T.K./Examiner, Art Unit 3664/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664